Fourth Court of Appeals
                             San Antonio, Texas
                                   March 4, 2014

                                No. 04-13-00612-CV

                       Sage M. BARRERA and Jenesey Barrera,
                                   Appellants

                                          v.

                                 Dean T. CHERER,
                                     Appellee

                   From the County Court, Guadalupe County, Texas
                            Trial Court No. 2013-CV-0077
                           Charles Ramsay, Judge Presiding


                                   ORDER
     Appellants’ second motion to amend brief is hereby GRANTED.


     It is so ORDERED on March 4, 2014.


                                               PER CURIAM


ATTESTED TO: _________________________________
             Keith E. Hottle
             Clerk of Court